 



Exhibit 10.18
INTEL CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
UNDER THE 2004 EQUITY INCENTIVE PLAN
(FOR GRANTS AFTER JANUARY 18, 2006 UNDER THE ELTSOP PROGRAM)

1.   TERMS OF OPTION       This Nonqualified Stock Option Agreement (this
“Agreement”), the Notice of Grant of Stock Options delivered herewith (the
“Notice of Grant”) and the Intel Corporation 2004 Equity Incentive Plan (the
“2004 Plan”), as such may be amended from time to time, set forth the terms of
your option identified in the Notice of Grant for grants formerly known as
ELTSOP grants. As used herein, the “Corporation” shall mean Intel Corporation
and its Subsidiaries.   2.   NONQUALIFIED STOCK OPTION       This option is not
intended to be an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”) and will be interpreted
accordingly.   3.   OPTION PRICE       The exercise price of this option (the
“option price”) is 100% of the market value of the common stock of Intel
Corporation (“Intel”), $.001 par value (the “Common Stock”), on the date of
grant, as specified in the Notice of Grant. “Market value” means the average of
the highest and lowest sales prices of the Common Stock as reported by NASDAQ.  
4.   TERM OF OPTION AND EXERCISE OF OPTION       To the extent the option has
become exercisable (vested) during the periods indicated in the Notice of Grant
and has not been previously exercised, and subject to termination or
acceleration as provided in this Agreement and the requirements of this
Agreement, the Notice of Grant and the 2004 Plan, you may exercise the option to
purchase up to the number of shares of the Common Stock set forth in the Notice
of Grant. Notwithstanding anything to the contrary in Section 5 or Sections 7
through 9 hereof, no part of the option may be exercised after ten (10) years
from the date of grant.       The process for exercising the option (or any part
thereof) is governed by this Agreement, the Notice of Grant, the 2004 Plan and
your agreements with Intel’s stock plan administrator. Exercises of stock
options will be processed as soon

1.



--------------------------------------------------------------------------------



 



    as practicable. The option price may be paid (a) in cash, (b) by arrangement
with Intel’s stock plan administrator which is acceptable to Intel where payment
of the option price is made pursuant to an irrevocable direction to the broker
to deliver all or part of the proceeds from the sale of the shares of the Common
Stock issuable under the option to Intel, (c) by delivery of any other lawful
consideration approved in advance by the Committee of the Board of Directors of
Intel established pursuant to the 2004 Plan (the “Committee”) or its delegate,
or (d) in any combination of the foregoing. Fractional shares may not be
exercised. Shares of the Common Stock will be issued as soon as practicable. You
will have the rights of a stockholder only after the shares of the Common Stock
have been issued. For administrative or other reasons, Intel may from time to
time suspend the ability of employees to exercise options for limited periods of
time.       Notwithstanding the above, Intel shall not be obligated to deliver
any shares of the Common Stock if such delivery is prohibited by the laws of the
United States or your country of residence or employment. If such delivery is
prohibited at the time that all or part of the option is exercised, then such
exercise may be made only in accordance with Intel’s “cashless exercise”
procedure, to the extent permitted under the laws of the United States and your
country of residence or employment.       Notwithstanding anything to the
contrary in this Agreement or the applicable Notice of Grant, Intel may reduce
your unvested options if you change classification from a full-time employee to
a part-time employee.   5.   LEAVES OF ABSENCE

  (a)   Except as expressly provided otherwise in this Agreement, if you take a
personal leave of absence (“PLOA”), the option will be exercisable only to the
extent and during the times specified in this Section 5:

  (1)   If the duration of the PLOA is 365 days or less, you may exercise any
part of the option that vested prior to the commencement of the PLOA at any time
during the PLOA. If the duration of the PLOA is greater than 365 days, any part
of the option that had vested prior to the commencement of the PLOA and that has
not been exercised will terminate on the 365th day of the PLOA.     (2)   If the
duration of the PLOA is less than thirty (30) days:

  a.   The exercisability of any part of the option that would have vested
during the PLOA shall be deferred until the first day that you return to work
(i.e., the date that the PLOA is terminated); and

2.



--------------------------------------------------------------------------------



 



  b.   Any part of the option that had not vested at the commencement of the
PLOA and would not have vested during the PLOA will vest in accordance with the
normal schedule indicated in the Notice of Grant and shall not be affected by
the PLOA.

  (3)   If the duration of the PLOA equals or exceeds thirty (30) days, the
exercisability of each part of the option scheduled to vest after commencement
of the PLOA shall be deferred for a period of time equal to the duration of the
PLOA, however, in no event shall the term of the option be extended beyond ten
(10) years from the date of grant. If you terminate employment after returning
from the PLOA but prior to the end of such deferral period, you shall have no
right to exercise any unvested portion of the option, except to the extent
provided otherwise in Sections 8 through 9 hereof, and such option shall
terminate as of the date that your employment terminates.     (4)   If you
terminate employment with the Corporation during a PLOA:

  a.   Any portions of the option that had vested prior to the commencement of
the PLOA shall be exercisable in accordance with Sections 7 through 9 hereof, as
applicable; and     b.   Any portions of the option that had not vested prior to
the commencement of the PLOA shall terminate, except to the extent provided
otherwise in Sections 8 through 9 hereof.

  (b)   If you take an approved Leave of Absence (“LOA”) other than a PLOA under
Intel Leave Guidelines, the vesting of your options shall be unaffected by such
absence and will vest in accordance with the schedule set forth in the Notice of
Grant.

6.   SUSPENSION OR TERMINATION OF OPTION FOR MISCONDUCT       If you have
allegedly committed an act of misconduct as defined in the 2004 Plan, including,
but not limited to, embezzlement, fraud, dishonesty, unauthorized disclosure of
trade secrets or confidential information, breach of fiduciary duty or
nonpayment of an obligation owed to the Corporation, an Authorized Officer, as
defined in the 2004 Plan, may suspend your right to exercise the option, pending
a decision by the Committee (or Board of Directors, as the case may be) or an
Authorized Officer to terminate the option. The option cannot be exercised
during such suspension or after such termination.

3.



--------------------------------------------------------------------------------



 



7.   TERMINATION OF EMPLOYMENT       Except as expressly provided otherwise in
this Agreement, if your employment by the Corporation terminates for any reason,
whether voluntarily or involuntarily, other than death, Disablement (defined
below), or discharge for misconduct, you may exercise any portion of the option
that had vested on or prior to the date of termination at any time prior to
ninety (90) days after the date of such termination. The option shall terminate
on the 90th day to the extent that it is unexercised. All unvested stock options
shall be cancelled on the date of employment termination, regardless of whether
such employment termination is voluntary or involuntary.       For purposes of
this Section 7, your employment is not deemed terminated if, prior to sixty
(60) days after the date of termination from the Corporation, you are rehired by
Intel or a Subsidiary on a basis that would make you eligible for future Intel
stock option grants, nor would your transfer from Intel to any Subsidiary or
from any one Subsidiary to another, or from a Subsidiary to Intel be deemed a
termination of employment. Further, your employment with any partnership, joint
venture or corporation not meeting the requirements of a Subsidiary in which
Intel or a Subsidiary is a party shall be considered employment for purposes of
this provision if either (a) the entity is designated by the Committee as a
Subsidiary for purposes of this provision or (b) you are designated as an
employee of a Subsidiary for purposes of this provision.   8.   DEATH      
Except as expressly provided otherwise in this Agreement, if you die while
employed by the Corporation, the executor of your will, administrator of your
estate or any successor trustee of a grantor trust may exercise the option, to
the extent not previously exercised and whether or not vested on the date of
death, at any time prior to 365 days from the date of death.       Except as
expressly provided otherwise in this Agreement, if you die prior to ninety (90)
days after termination of your employment with the Corporation, the executor of
your will or administrator of your estate may exercise the option, to the extent
not previously exercised and to the extent the option had vested on or prior to
the date of your employment termination, at any time prior to 365 days from the
date of your employment termination.       The option shall terminate on the
applicable expiration date described in this Section 8, to the extent that it is
unexercised.   9.   DISABILITY       Except as expressly provided otherwise in
this Agreement, following your termination of employment due to Disablement, you
may exercise the option, to

4.



--------------------------------------------------------------------------------



 



                  the extent not previously exercised and whether or not the
option had vested on or prior to the date of employment termination, at any time
prior to 365 days from the date of determination of your Disablement as
described in this Section 9; provided, however, that while the claim of
Disablement is pending, options that were unvested at termination of employment
may not be exercised and options that were vested at termination of employment
may be exercised only during the period set forth in Section 7 hereof. The
option shall terminate on the 365th day from the date of determination of
Disablement, to the extent that it is unexercised. For purposes of this
Agreement, “Disablement” shall be determined in accordance with the standards
and procedures of the then-current Long Term Disability Plan maintained by the
Corporation or the Subsidiary that employs you, and in the event you are not a
participant in a then-current Long Term Disability Plan maintained by the
Corporation or the Subsidiary that employs you, “Disablement” shall have the
same meaning as disablement is defined in the Intel Long Term Disability Plan,
which is generally a physical condition arising from an illness or injury, which
renders an individual incapable of performing work in any occupation, as
determined by the Corporation.   10.   INCOME TAXES WITHHOLDING       You will
be subject to taxation in accordance with the tax laws of the country where you
are resident or employed. If you are an U.S. citizen or expatriate, you may also
be subject to U.S. tax laws. To the extent required by applicable federal,
state, local or foreign law, you shall make arrangements satisfactory to Intel
or the Subsidiary that employs you for the satisfaction of any withholding tax
obligations that arise by reason of an option exercise or any sale of shares of
the Common Stock. Intel shall not be required to issue shares of the Common
Stock or to recognize any purported transfer of shares of the Common Stock until
such obligations are satisfied. The Committee may permit these obligations to be
satisfied by having Intel withhold a portion of the shares of the Common Stock
that otherwise would be issued to you upon exercise of the option, or to the
extent permitted by the Committee, by tendering shares of the Common Stock
previously acquired.   11.   TRANSFERABILITY OF OPTION       Unless otherwise
provided by the Committee, each option shall be transferable only       (a)  
pursuant to your will or upon your death to your beneficiaries, or       (b)  
by gift to your Immediate Family (defined below), partnerships whose only
partners are you or members of your Immediate Family, limited liability
companies whose only shareholders are you or members of your Immediate Family,
trusts established solely for the benefit of you or members of your Immediate
Family, or private, charitable foundations in

5.



--------------------------------------------------------------------------------



 



      which you or members of your Immediate Family control the management of
the foundation’s assets.

For purposes of this Agreement, “Immediate Family” is defined as your spouse or
domestic partner, children, grandchildren, parents or siblings.
With respect to transfers by gift, options are transferable to private,
charitable foundations only to the extent the options are vested at the time of
transfer. Options may be transferred by gift to partnerships, limited liability
companies, or trusts in accordance with subsection (b) above, whether or not
vested at the time of transfer. Any purported assignment, transfer or
encumbrance that does not qualify under subsections (a) and (b) above shall be
void and unenforceable against the Corporation.
Any option transferred by you pursuant to this section shall not be transferable
by the recipient except by will or the laws of descent and distribution.
The transferability of options is subject to any applicable laws of your country
of residence or employment.

12.   DISPUTES       The Committee or its delegate shall finally and
conclusively determine any disagreement concerning your option.   13.  
AMENDMENTS       The 2004 Plan and the option may be amended or altered by the
Committee or the Board of Directors of Intel to the extent provided in the 2004
Plan.   14.   DATA PRIVACY       You explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by the Corporation for the exclusive purpose of
implementing, administering and managing your participation in the 2004 Plan.  
    You hereby understand that the Corporation holds certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Corporation, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the 2004 Plan (“Data”). You hereby understand that Data may be
transferred to any third parties assisting in

6.



--------------------------------------------------------------------------------



 



                the implementation, administration and management of the 2004
Plan, that these recipients may be located in your country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than your country. You hereby understand that you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the 2004 Plan, including any requisite transfer of such Data as
may be required to a broker or other third party with whom you may elect to
deposit any shares of Common Stock acquired under your options. You hereby
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the 2004 Plan. You hereby understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. You hereby understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the 2004 Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you hereby understand that you may
contact the human resources representative responsible for your country at the
local or regional level.   15.   THE 2004 PLAN AND OTHER AGREEMENTS; OTHER
MATTERS       (c)   The provisions of this Agreement and the 2004 Plan are
incorporated into the Notice of Grant by reference. Certain capitalized terms
used in this Agreement are defined in the 2004 Plan.           This Agreement,
the Notice of Grant and the 2004 Plan constitute the entire understanding
between you and the Corporation regarding the option. Any prior agreements,
commitments or negotiations concerning the option are superseded.           The
grant of an option to an employee in any one year, or at any time, does not
obligate Intel or any Subsidiary to make a grant in any future year or in any
given amount and should not create an expectation that Intel or any Subsidiary
might make a grant in any future year or in any given amount.       (d)  
Options are not part of your employment contract (if any) with the Corporation,
your salary, your normal or expected compensation, or other remuneration for any
purposes, including for purposes of computing severance pay or other termination
compensation or indemnity.

7.



--------------------------------------------------------------------------------



 



  (e)   Notwithstanding any other provision of this Agreement, if any changes in
the financial or tax accounting rules applicable to the options covered by this
Agreement shall occur which, in the sole judgment of the Committee, may have an
adverse effect on the reported earnings, assets or liabilities of the
Corporation, the Committee may, in its sole discretion, modify this Agreement or
cancel and cause a forfeiture with respect to any unvested options at the time
of such determination.     (f)   Nothing contained in this Agreement creates or
implies an employment contract or term of employment upon which you may rely.  
  (g)   To the extent that the option refers to the Common Stock of Intel, and
as required by the laws of your country of residence or employment, only
authorized but unissued shares thereof shall be utilized for delivery upon
exercise by the holder in accord with the terms hereof.     (h)   Because this
Agreement relates to terms and conditions under which you may purchase Common
Stock of Intel, a Delaware corporation, an essential term of this Agreement is
that it shall be governed by the laws of the State of Delaware, without regard
to choice of law principles of Delaware or other jurisdictions. Any action,
suit, or proceeding relating to this Agreement or the option granted hereunder
shall be brought in the state or federal courts of competent jurisdiction in the
State of California.

8.